Citation Nr: 1436721	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-26 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected knee disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to July 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

Subsequent to the August 2011 statement of the case, additional evidence has been associated with the claims folder, to include VA treatment records and VA examination reports.  The VA examination reports are not pertinent to the issue on appeal as the Veteran's low back disability was not noted during the examinations. The VA treatment records show complaints of chronic low back pain; however, this is duplicative and cumulative of the VA treatment records associated with the claims file and considered by the RO.  Therefore, a waiver of review by the agency of original jurisdiction is not required.  38 C.F.R. § 20.1304(c) (2013).

When the case was last before the Board in August 2013 it was remanded for additional development.

Although it was previously noted that the Veteran was unrepresented, the record contains a January 2012 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing Veterans of Foreign Wars of the United States (VFW) as the Veteran's representative.  The form was acknowledged and the Veteran's representative from VFW submitted a form entitled "Expedited Processing, Waiver of the 30 day Waiting Period" in October 2013 on the Veteran's behalf.  Therefore, the Veteran's representative is listed as VFW on the title page of this remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a low back disability because it is secondary to his service-connected disabilities of the knees.  In his October 2011 VA Form 9, he argued that his back disability is due to him altering the mechanics of his body to overcompensate for his knee pain over an extended period of time.  The Veteran specifically contends that his back disability is secondary to his knee disabilities in the following manner.  The Veteran worked in heating, air conditioning, plumbing, remodeling, and doing handyman work after service.  These positions involve heavy lifting, which is an activity that can create back problems if the proper lifting techniques are not used.  Due to the pain in both of his knees, the Veteran was unable to lift objects using the proper lifting techniques during such employment, which resulted in severe pain and the current problems with his low back.  In support of his claim the Veteran submitted an October 2011 private medical opinion from Dr. S.W., which states that a person with ongoing and persistent bilateral knee pain would likely have to alter body mechanics while lifting; therefore, it is reasonable to assume that a change in lifting mechanics would place an increased stress on the lumbar spine that could very likely result in low back pain or injury.

In August 2013 the Board remanded the Veteran's claim for an examination and opinion as to the etiology of any current back disability, to include on a direct basis and as secondary to a service-connected disability.  The examiner was instructed to address the Veteran's statements that he overcompensates for his knee pain, as well as Dr. S.W.'s October 2011 opinion.

The Veteran underwent a VA examination in September 2013.  The report of that examination reflects that a review of the Veteran's service treatment records does not indicate any treatment for back pain.  The examiner opined that the current back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, the examiner's rationale is, in part, "that there is documented evidence of [the] veteran having back symptoms in service."  Unfortunately the examiner's opinion and rationale do not align with each other.  Moreover, the examiner's statements are contradictory in that the examiner first stated that the service treatment records reflect no treatment for back pain and the next statement on that point is that there is documented evidence of back symptoms in service.  

Regarding secondary service connection, the VA examiner opined that the Veteran's statements that he overcompensates for his knee pain and Dr. S.W.'s opinion were reviewed.  However, in rendering the opinion that any low back disability is less likely than not caused or aggravated by a service-connected disability, the examiner reasoned that the knee condition has not disturbed the Veteran's gait and therefore, overcompensation for knee pain is not an explanation for the Veteran to have his current back condition, and that his back condition is a separate entity of degenerative arthritis which may be related to his obesity and or physical job post-retirement.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the opinion on direct service connection is in conflict with its rationale, and the examiner's conclusions are internally inconsistent.  The opinion on secondary service connection fails to properly address the October 2011 private opinion/theVeteran's actual theory of secondary service connection, namely that his service-connected knee problems caused him to alter his body mechanics while performing the lifting duties at his post-service employment, and this inability to use proper lifting techniques caused the current back problems.  The Veteran never argued that his service-connected knee disabilities cause an altered or disturbed gait, which then caused or aggravated his back disability, yet that is the only secondary service connection theory that the examiner addressed.  Finally, the VA examiner seems to be reasoning that the back disability is not due to service and it is not caused or aggravated by service-connected disability because it may be related to his obesity and/or physical job post-retirement.  If the physical job post-retirement being referred to by the examiner is the same post-service employment referred to by the Veteran as being the basis for the secondary service-connection claim, then the examiner's rationale again goes against the stated opinion on secondary service connection.  Therefore, a remand is required for a medical opinion based upon an accurate review of the Veteran's lay contentions and one that includes a complete and internally consistent rationale.

The claims file containes a May 2011 application for vocational rehabilitiation.  Consequently, the Board finds that the Veteran's VA Vocational Rehabilitation records, if any, may be useful in adjudicating the Veteran's service connection claims.  The Court has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect the Veteran's claims on appeal.  38 C.F.R. § 3.159(c) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate repository and attempt to obtain all VA Vocational Rehabilitation records, if any, for the Veteran.  Associate all received records, if any, with the claims file.  Any negative response should be documented in the claims file.

2.  Return the claims file, to include a copy of this remand, to the September 2013 VA examiner, or suitable substitute, in order to ascertain the nature and etiology of his low back disability.  The examiner is requested to review the claims file, to specifically include the October 2011 private medical opinion from Dr. S.W. and the Veteran's lay statements contained in the October 2011 VA Form 9 attachment.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any low back disability was caused or aggravated by a service-connected disability.  The examiner must specifically address the Veteran's statement that because of his knee problems he was unable to use proper lifting techniques/body mechanics performing the duties of his post-service employment, which is what caused or aggravated his back disability, and the October 2011 private opinion from Dr. S.W. which states that a person with ongoing and persistent bilateral knee pain would likely have to alter body mechanics while lifting; therefore, it is reasonable to assume that a change in lifting mechanics would place an increased stress on the lumbar spine that could very likely result in low back pain or injury.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any low back disability had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.  Address the Veteran's statements that he experienced low back pain during active service and clarify whether the service treatment records show evidence of back symptoms/treatment. 

Aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms.  If the examiner determines that the low back disability was aggravated by a service-connected disability, the examiner should identify the level of disability caused by the service-connected disability, to the extent possible.

A complete rationale should be provided for each opinion expressed.

3.  When the development requested has been completed, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



